 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2
     Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200,
 4   San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 6   Attorneys for Plaintiff
 7
     RICHARD MORIN (SBN: 285275)
 8   legal@rickmorin.net
 9   LAW OFFICE OF RICK MORIN, PC
     555 Capitol Mall Suite 750
10   Sacramento, CA 95814-4508
     Telephone: (916) 333-2222
11
     Attorney for Defendants Richard Lee
12   Starcher and Marcia Elaine Starcher
13
14                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
15
16   SCOTT JOHNSON,                              Case: 3:21-CV-00766-JCS
17
                  Plaintiff,
18                                               JOINT STIPULATION FOR
          v.                                     DISMISSAL PURSUANT TO
19
                                                 F.R.CIV.P. 41 (a)(1)(A)(ii)
20   RICHARD LEE STARCHER, in individual
     and representative capacity as trustee of
21   The Richard And Marcia Starcher Trust
22   Dated July 15, 2020; MARCIA ELAINE
     STARCHER, in individual and
23   representative capacity as trustee of The
24   Richard and Marcia Starcher Trust Dated
     July 15, 2020; and Does 1-10,
25
                  Defendants.
26
27
28


                                           1

     Joint Stipulation for Dismissal                  Case: 3:21-CV-00766-JCS
 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 2   between the parties hereto that this action may be dismissed with prejudice
 3   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 4   This stipulation is made as the matter has been resolved to the satisfaction of
 5   all parties.
 6
 7
 8   Dated: May 18, 2021                             CENTER FOR DISABILITY ACCESS
 9
                                                     By:        /s/Amanda Seabock
10
                                                                Amanda Seabock
11                                                              Attorney for Plaintiff
12
13
14   Dated: May 18, 2021                             LAW OFFICE OF RICK MORIN, PC
15
16                                                   By:        /s/Richard Morin
                                                                Richard Morin
17                                                              Attorneys for Defendants
18
                                                                Richard Lee Starcher and
                                                                Marcia Elaine Starcher
19                                        S DISTRICT
                                       ATE           C
                                      T
                                                                O
                                 S




20
                                                                 U
                                ED




                                                                  RT




                                                       ERED
                            UNIT




                                                O ORD
21   Dated: May 19, 2021             IT IS S
                                                                         R NIA




22                                                          Spero
                                                  seph C.
                            NO




                                          Judge Jo
                                                                        FO




23
                             RT




                                                                    LI




                                     ER
                                 H




                                                                    A




                                                                    C
24                                        N
                                              D IS T IC T O
                                                            F
                                                    R
25
26
27
28


                                                               2

     Joint Stipulation for Dismissal                                             Case: 3:21-CV-00766-JCS
 1                          SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Richard
 4   Morin, counsel for Richard Lee Starcher and Marcia Elaine Starcher, and that
 5   I have obtained authorization to affix his electronic signature to this
 6   document.
 7
 8
 9   Dated: May 18, 2021               CENTER FOR DISABILITY ACCESS
10
                                           /s/Amanda Seabock
11
                                           Amanda Seabock
12                                         Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           3

     Joint Stipulation for Dismissal                    Case: 3:21-CV-00766-JCS
